Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 27, 2016

                                        No. 04-16-00582-CR

                                           Eliezer CRUZ,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR4935
                           Honorable Melisa Skinner, Judge Presiding


                                           ORDER

        The trial court’s certification in this appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal” and “is one in which the defendant has waived
the right of appeal.” The clerk’s record contains a written plea bargain, and the punishment
assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
defendant; therefore, the trial court’s certification accurately reflects that the criminal case is a
plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate
Procedure provides, “The appeal must be dismissed if a certification that shows the defendant
has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.
25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule 25.2(d) of
the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174
(Tex. App.—San Antonio 2003, order).

      It is further ORDERED that counsel’s “Motion For Leave to Withdraw As Counsel on
Appeal” is HELD IN ABEYANCE pending further order of the court.

         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court